Order entered June 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00703-CV

                                IN RE JUAN LOPEZ, Relator

                Original Proceeding from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-40682-I

                                           ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DISMISS relator’s June 18, 2018 petition

for writ of mandamus for want of jurisdiction.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE